DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response submitted on June 17, 2021 has been entered. 
Claims 1-9 and 19-31 have been canceled. 
New claims 40-48 have been added. 
Claims 10, 15, and 32-48 are examined in this Office action.

Claim Objections
New claim 41 is objected to under 37 CFR § 1.75 as being a substantial duplicate of amended claim 10. New claim 41 is directed to the recombinant polypeptide of claim 40, which comprises an amino acid sequence having at least 90% sequence identity to the full length sequence of SEQ ID NOs:1, 11, 18, or 19, further comprising a targeting peptide. However, amended claim 10 already recites the identical limitations. 
	Applicants are advised that should claim 10 be found allowable, claim 41 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 


Response to Amendment
The Declaration by Dr. Clayton Larue under 37 CFR § 1.132, filed on 06/17/2021, does provide arguments that, as of August 1, 2015, there were 3,273 unique protoporphyrinogen oxidase protein sequence from 1,806 different species in the public sequence database Genbank (page 3, item #8). The Declaration further provides arguments that there are substantial differences between plant PPOs and PPOs derived from other organisms (Id., item #7; page 4, item #10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Claims 15 and 38-39 remain rejected on the ground of nonstatutory obviousness-type double patenting over claims 11, 13, and 14 of U.S. Patent No. 10,370,677 (parent patent), granted on August 6, 2019; for reasons of record stated on pages 3-5 in the Office action dated 04/06/2021.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced patent, since the referenced patent and the instant application are claiming common subject matter.
	The instant claims are broadly drawn to a transgenic (soybean, maize, or cotton) plant, seed, cell or plant part comprising the recombinant polypeptide of SEQ ID NO:11. 
	Conflicting claims 11, 13, and 14 are drawn to a transgenic plant, seed, cell (i.e., microorganism) or plant part comprising a recombinant polypeptide recombinant DNA molecule 
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claims are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures (transgenic plants comprising recombinant DNA and the corresponding recombinant polypeptides), the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 11, 13, and 14 of U.S. Patent No. 10,370,677 and the claims 15 and 38-39 in the instant application are obvious variants and are not patentably distinct. See also MPEP § 804.
The Applicants request that this rejection be held in abeyance until such time as the claims are deemed to otherwise be in condition for allowance (Remarks, page 5, section B). The Examiner agrees to hold the rejection in abeyance, however, it remains on the record.

Claim Rejections - 35 USC § 112
Written Description
Claims 10, 15, and 36-39 remain rejected, and claims 40-42 and 45-46 are newly rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement; for reasons of record stated on pages 5-11 in the Office action dated 04/06/2021. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to a recombinant polypeptide that comprises at least 85% (or at least 90%) sequence identity to the amino acid sequence of SEQ ID NO:11, wherein the polypeptide has herbicide-insensitive protoporphyrinogen oxidase activity, and further comprises a targeting peptide; wherein the protoporphyrinogen oxidase activity is insensitive to lactofen; and further to a transgenic cell, microorganism, or plant that comprises the recombinant polypeptide. 
	The Specification describes the identification of protoporphyrinogen oxidases from microbial sequence databases using bioinformatic methods and a protoporphyrinogen oxidase bacterial screening system. The sequence of E. coli HemG (SEQ ID NO:4) was use as a starting sequence for bioinformatic analysis of microbial sequence databases. The bioinformatic analysis identified thirty-three novel putative protoporphyrinogen oxidases of the HemG PPO family from diverse bacterial sources (page 21, paragraph 071). 
E. coli expression to eliminate any rare codons found in the wild-type DNA sequence. The E. coli optimized coding sequences for the 10 HemG PPO enzymes were then cloned into bacterial expression vectors (Id., paragraph 0072).
	Table 4 on page 28 provides SEQ ID NOs corresponding to HemG PPO variants, including H_N90, SEQ ID NO:11 from Enterobacter cloacae (see pages 27-28, paragraph 0086, Table 4; see also Sequence Listing). SEQ ID NO:42 is the corresponding nucleic acid sequence, dicot codon optimized (Id.). 
	Applicants describe the expression and testing of PPO enzymes in soybean plants, using constructs comprising HemG PPO enzymes including H_N90, i.e., SEQ ID NO:11 (Example 6, pages 32-33, paragraphs 094-097). These provided tolerance to the PPO herbicide (Id.).
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	With the exception of the full-length protoporphyrinogen oxidase protein of SEQ ID NO:11, Applicants have not reduced to practice any other nucleic acid molecule encoding a protein having an amino acid sequence that has at least 85% sequence identity to SEQ ID NO:11, while also having a herbicide-insensitive protoporphyrinogen oxidase function. 
et al., 2011, Protoporphyrinogen oxidase inhibitor: an ideal target for herbicide discovery, CHIMIA 65: 961-969; see IDS filed 06/25/2019). Sequence alignment showed that the sequence identity is very low among different PPOs (mtPPO, mxPPO, bsPPO, and hPPO) (page 962, middle col., second paragraph). PPO enzymes from different species exhibit a variety of substrate specificities due to the different sizes of substrate binding cavities (page 963, middle col., second paragraph). Furthermore, it is known that inhibitors compete with the substrate by mimicking parts of the substrate structure. Different inhibitors have different mimicking modes, and the same inhibitor might have different binding modes with PPOs from different species (Id., right-hand col., second paragraph). These factors do not appear to have been adequately addressed in the instant application.  
	In this case, the Specification fails to overcome the unpredictability of reducing to practice the expression of the broadly claimed genus of herbicide-insensitive protoporphyrinogen oxidases, as it does not provide an adequate description of the recited polypeptides, and which would be causally related to the recited activity. The representative species for the claimed genus of recombinant polypeptides at least 85% identical to SEQ ID NO:11 and having herbicide-
	BLASTing® instant SEQ ID NO:11 in the NCBI/GenBank reveals as best hits (sequences producing significant alignments relative to H_N90) only seven polypeptides having at least 85% sequence identity to SEQ ID NO:11 over the entire query cover; and only five polypeptides having at least 90% sequence identity to SEQ ID NO:11 over the entire query cover; see below. The structure-function relationship of these polypeptides with respect to herbicide-insensitiveness is unknown and is unpredictable. These polypeptides may or may not confer herbicide-insensitive protoporphyrinogen oxidase activity; and most of which were not in Applicants’ possession at the time of filing.


    PNG
    media_image1.png
    353
    1217
    media_image1.png
    Greyscale


	Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 178-amino-acids-long polypeptide of SEQ ID NO:11 would require describing and reducing to practice 19178 polypeptide sequences. Polypeptides consisting of an amino acid sequence 85% identical to SEQ ID NO:11 would have up to 27 random amino acid substitutions relative to SEQ ID NO:11. Accordingly, 27 x 19178 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance 
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:11 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 06/25/2019), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 06/25/2019), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the protein set forth in SEQ ID NO:11. Furthermore, Thornton et al., 2000, From structure to function: approaches and Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 06/25/2019), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). 
	Similar considerations also apply to the claimed recombinant polypeptides that are at least 90% identical to SEQ ID NO:11 (and having herbicide-insensitive protoporphyrinogen oxidase activity). 
Applicants have failed to reduce to practice the broadly claimed compositions that comprise proteins having at least 85% (or at least 90%) identity to SEQ ID NO:11 and having herbicide-insensitive protoporphyrinogen oxidase activity. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the structures or method steps that would link the broadly claimed genus of proteins having herbicide-insensitive protoporphyrinogen oxidase activity, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on June 17, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that all claims Id., page 7, first full paragraph). 
	The Examiner disagrees. 
First, a fairer reading of the USPTO Written Description Training Materials reveals that Examples 11A and 11B are directed to claims of genera of isolated nucleic acids. In contrast, the instant claims are directed to recombinant polypeptides that further comprise targeting peptides. A more reasonable comparison of the instant claims should be made vis-à-vis Example 9 (“Protein Variants”) and Example 10 (“Product Claimed by Its Function”). In particular, Example 10 describes the proper approach toward claiming a genus of amino acid sequences that share a significant degree of partial stricture (i.e., at least 95% of the protein of SEQ ID NO:3 in the Example). Thus Examples 11A and 11B can be factually distinguished from the instant claims. 
Second, the instant claims (including amended claim 10 and dependents; and new claim 40 and dependents) are considered in light of the Specification. It is understood that all of the claimed compositions (as recombinant polypeptides that further comprise targeting peptides) must have the utility of conferring herbicide-insensitive protoporphyrinogen oxidase activity. Otherwise the claims would have been rejected on the ground of being inoperative and therefore lacking utility. Accordingly, the claimed percentage sequence identity is not about just any possible substitution/ addition/deletion in the claimed amino acid sequences; it is about those possible substitutions/ additions/deletions in the claimed amino acid sequences that will maintain and/or preserve the utility of conferring herbicide-insensitive protoporphyrinogen oxidase activity. That claim breadth is not adequately described in the instant Specification. 
Id., item #7; page 4, item #10). In contrast to Applicants’ arguments, whether or not one of ordinary skill in the art could use the information in Figure 1 to identify the broadly claimed genus of recombinant polypeptides that have herbicide-insensitive protoporphyrinogen oxidase activity, is immaterial to whether the description requirement is met. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. ”AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).
Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Claim Rejections - 35 USC § 102
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on June 17, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 103
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on June 17, 2021 overcame the rejection of record.

Summary
Claims 32-35, 43-44, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
No claim is allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663